Title: To James Madison from James Monroe, 10 September 1816
From: Monroe, James
To: Madison, James



Dear Sir
Sepr. 10. 1816

I now enclose you a project of a letter to Ct. Nesselrode, on the subject of Mr Kosloff, with a short one to Mr Daschkoff, putting it under his last.  You seemd to think that it wod. be best, to answer Daschkoff s letter, by one to his superior, in which, I entirely concur.  In that case, the more concise the letter to Daschkoff the better.  It will of course go sealed, I mean that to Ct. Nesselrode.  It was impossible to answer Daschkoff without entering into a discussion with him, as I infer from his not answering my last letter to him, and making the application, unconnected with any thing that had passed, and in opposition to much, at least, by suppressing it.  Much time has elapsed, owing to many interruptions, and the necessity of being free from any, which I have not been till this rain.  I wish you to correct both papers, and if the corrections make the re copying them necessary, that you will be so good as to let Mr Todd do it, & forward them on to Mr Graham, without returning them to me.
Your amendments with a few exceptions only, I adopted in the letter to Mr Gallatin.  Those in the letter to the French minister, as they did not alter the Character of the paper, and you did not seem anxious about them, (the same sentiments being expressed in the letter to Mr Gallatin) I omitted.
I enclose you a letter to Mr Graham, which you will forward, in case you find it applicable, or destroy, instructing himself, if it is not  respectfully yours

Jas. Monroe


I enclose also Mr. Daschkoffs letter to me.
In the two paraghs. preceding the last, I have endeavourd to shew that the delay in applying to the govt., was one cause, why the arrest, might have taken place, if and after it had, why the govt. would not interpose more effectually.  Blame belongs therefore to the Russians.  In the next the last, I have also suggested the question of priviledge, & while no sanction is given to it, shewn that if it existed, it was in part lost, at least, by their neglect.  In this, it was necessary to suppose, some power in the Executive, or other wise, its interference would be an abuse; but in that allowd it, I have sought, to avoid encroaching on the rights of the judiciary.
In the last paragh. in the 3d. page I have noticd, by the pencil, some words which had perhaps better be omitted.  Compromise may imply a disposition to screen a felon.  Suffering his escape, or sending him home for trial, are the only other modes, which would have prevented his arrest.  These, or either, of them, may be understood, by leaving out the words underlined.

